        Case 1:18-cv-09936-LGS Document 147 Filed 01/24/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                Plaintiffs,
              v.                                     No. 18 Civ. 9936 (LGS)
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                              Defendants.


                              CERTIFICATE OF SERVICE
        I hereby certify that on January 24, 2020 I caused service of the Court’s Order
(Doc. No. 146) regarding Plaintiffs’ Letter Motion to Judge L. Schofield, dated
December 10, 2019, concerning a discovery dispute with nonparty Metro-Goldwyn-Mayer
Studios Inc. (“MGM”) and its subsidiary JMBP, LLC (“JMBP” and, collectively with MGM, the
“MGM Entities”) (Doc. No. 129), to be made on the MGM Entities by certified overnight delivery
service and electronic mail at the address of their attorneys listed below:


       Metro-Goldwyn-Mayer Studios Inc.                  JMBP, LLC
       LATHAM & WATKINS LLP                              LATHAM & WATKINS LLP
       c/o Jessica Stebbins-Bina                         c/o Jessica Stebbins-Bina
       10250 Constellation Blvd.                         10250 Constellation Blvd.
       Suite 1100                                        Suite 1100
       Los Angeles, CA 90067                             Los Angeles, CA 90067
       jessica.stebbinsbina@lw.com                       jessica.stebbinsbina@lw.com


 Dated: New York, NY
        January 24, 2020                        /s/ Alexander J. Rodney
                                                Alexander J. Rodney
